                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


JOHN LOUIS TURNER, JR.,

               Plaintiff,

                                                        Civil Action 2:18-cv-1322
               v.                                       Judge Michael H. Watson
                                                        Magistrate Judge Chelsey M. Vascura
STATE OF OHIO, et al.,

               Defendants.



                     ORDER and REPORT AND RECOMMENDATION

       Plaintiff, John Louis Turner, Jr., a state inmate who is proceeding without the assistance

of counsel, brings this civil rights action under 42 U.S.C. § 1983 against the State of Ohio, the

Ohio Department of Corrections and Rehabilitation (“ODRC”), and 100 John and Jane Does,

alleging that Defendants were deliberately indifferent to his serious medical needs in violation of

the Eighth Amendment, as well as advancing a number of state-law claims. This matter is before

the Court for the initial screen of Plaintiff’s Complaint under 28 U.S.C. §§ 1915(e)(2) and 1915A

to identify cognizable claims and to recommend dismissal of Plaintiff’s Complaint, or any

portion of it, which is frivolous, malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief from a defendant who is immune from such relief. 28 U.S.C. §

1915(e)(2); see also McGore v. Wrigglesworth, 114 F.3d 601, 608 (6th Cir. 1997). Having

performed the initial screen, for the reasons that follow, the undersigned RECOMMENDS that

the Court DISMISS this action pursuant to § 1915(e)(2) for failure to state a claim on which

relief may be granted.
       This matter is also before the Court for consideration of Plaintiff’s motion for leave to

proceed in forma pauperis under 28 U.S.C. § 1915(a)(1) and (2), which is GRANTED. (ECF

No. 1.) Plaintiff is required to pay the full amount of the Court’s $350 filing fee. 28 U.S.C. §

1915(b)(1). Plaintiff’s certified trust fund statements reveal that he currently possesses thirty-

nine cents in his prison account, which is insufficient to pay the filing fee.

       Pursuant to 28 U.S.C. § 1915(b)(1), the custodian of Plaintiff’s inmate trust accounts

(Inmate Id Number A673787) at Pickaway Correctional Institution is DIRECTED to submit to

the Clerk of the United States District Court for the Southern District of Ohio as an initial partial

payment, 20% of the greater of either the average monthly deposits to the inmate trust account or

the average monthly balance in the inmate trust account, for the six-months immediately

preceding the filing of the Complaint.

       After full payment of the initial, partial filing fee, the custodian shall submit 20% of the

inmate’s preceding monthly income credited to the account, but only when the amount in the

account exceeds $10.00 until the full fee of $350.00 has been paid to the Clerk of this Court. 28

U.S.C. § 1915(b)(2). See McGore v. Wrigglesworth, 114 F.3d 601 (6th Cir. 1997).

       Checks should be made payable to: Clerk, United States District Court. The checks

should be sent to:

       Prisoner Accounts Receivable
       260 U.S. Courthouse
       85 Marconi Boulevard
       Columbus, Ohio 43215

The prisoner’s name and this case number must be included on each check.

       It is ORDERED that Plaintiff be allowed to prosecute his action without prepayment of

fees or costs and that judicial officers who render services in this action shall do so as if the costs


                                                   2
had been prepaid. The Clerk of Court is DIRECTED to mail a copy of this Order to Plaintiff

and the prison cashier’s office. The Clerk is further DIRECTED to forward a copy of this Order

to the Court’s financial office in Columbus.

                                                 I.

       According to the Complaint, on November 30, 2017, while he was incarcerated at

Belmont Correctional Institution (“BCI”), Plaintiff told a corrections officer that he was feeling

light headed. That corrections officer called the infirmary, and an individual in the infirmary

advised Plaintiff to report for a checkup. Upon Plaintiff’s arrival, a nurse took his blood pressure

and noted that it was significantly elevated. Plaintiff returned to his dorm and the next day again

reported to a corrections officer that he was not feeling well. The nurses visited Plaintiff, took

his blood pressure, and escorted him to the infirmary upon finding that his blood pressure was

still significantly elevated. A nurse informed Plaintiff that at some point he had been placed on

chronic care but that this designation had been removed. Plaintiff underwent an

electrocardiogram, the results of which prompted the nurses to call for an ambulance. Plaintiff

was escorted by ambulance to The Ohio State University Medical Center (“OSUMC”). It is

unclear whether Plaintiff underwent surgery, but OSUMC testing results revealed that he had

suffered a stroke. Following discharge from OSUMC, Plaintiff was taken to Franklin Medical

Center (“FMC”) to recover, where he spent more than three months engaged in therapy to

address the damage his stroke caused to his left arm and leg. Plaintiff alleges that as a result of

the stroke, he has suffered permanent disability, he now requires a cane or wheelchair for

mobility, and he will experience constant pain and discomfort on his left side.

       Plaintiff maintains that all of the damage he suffered could have been avoided had his

medical providers not taken so long to respond or had his chronic care designation not been
                                                  3
removed. Notwithstanding how he labels his claims, it is clear that Plaintiff intends to assert an

Eighth Amendment claim on the grounds that Defendants were deliberately indifferent to his

serious medical needs. In support of this claim, Plaintiff makes the following conclusory

allegations:

       Medical took so long to respond to plaintiff[’s] stroke that he lost his usages in his
       left arm based on deliberate indifference of the Belmont nursing staff, lack of
       interest or concern . . . .

                                             *         *     *

       The acts and omissions directed towards plaintiff as alleged herein where
       committed by the individual nonhealthcare provider defendants, and each of them,
       maliciously and oppressively with wrongful and/or discriminatory intent to injure,
       degrade, and humiliate plaintiff. This conduct by said defendants, and each of
       them, stemmed from an improper motive, which constituted malice, oppression,
       and a conscious disregard for the rights and safety of the plaintiff. This conduct
       was outrageous and despicable.

                                             *         *     *

       The acts and omissions of the individual defendants, and each of them, as alleged
       above, constitute deliberate indifference to the plaintiff’s serious medical need in
       violation of the Eighth and Fourteenth Amendment to the United States
       Constitution.

(Pl.’s Compl. 6-7, 9, ECF No. 1-1.) Plaintiff also advances state-law claims for medical

malpractice, negligence, and intentional infliction of emotional distress. Because he does not

know the names of the individuals who provided medical treatment or who removed his chronic

care designation, Plaintiff has named 100 John and Jane Does as Defendants.

                                                 II.

       Congress enacted 28 U.S.C. § 1915, the federal in forma pauperis statute, seeking to

“lower judicial access barriers to the indigent.” Denton v. Hernandez, 504 U.S. 25, 31 (1992).

In doing so, however, “Congress recognized that ‘a litigant whose filing fees and court costs are

                                                 4
assumed by the public, unlike a paying litigant, lacks an economic incentive to refrain from

filing frivolous, malicious, or repetitive lawsuits.’” Id. at 31 (quoting Neitzke v. Williams, 490

U.S. 319, 324 (1989)). To address this concern, Congress included subsection (e) as part of the

statute, which provides in pertinent part:

       (2) Notwithstanding any filing fee, or any portion thereof, that may have been paid, the
       court shall dismiss the case at any time if the court determines that—

                                             *     *       *

               (B) the action or appeal--

                       (i) is frivolous or malicious;

                       (ii) fails to state a claim on which relief may be granted; or . . . .

28 U.S.C. § 1915(e)(2)(B)(i) & (ii); Denton, 504 U.S. at 31. Thus, § 1915(e) requires sua sponte

dismissal of an action upon the Court’s determination that the action is frivolous or malicious, or

upon determination that the action fails to state a claim upon which relief may be granted. See

Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010) (applying Federal Rule of Civil Procedure

12(b)(6) standards to review under 28 U.S.C. §§ 1915A and 1915(e)(2)(B)(ii)).

        To survive a motion to dismiss for failure to state a claim under Rule 12(b)(6) of the

Federal Rules of Civil Procedure, a plaintiff must satisfy the basic federal pleading requirements

set forth in Federal Rule of Civil Procedure 8(a). Under Rule 8(a)(2), a complaint must contain a

“short and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). Although this pleading standard does not require “‘detailed factual allegations,’ .

. . [a] pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a

cause of action,’” is insufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Further, a complaint will not “suffice if it

                                                   5
tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Id. (quoting Twombly,

550 U.S. at 557). Instead, to survive a motion to dismiss for failure to state a claim under Rule

12(b)(6) of the Federal Rules of Civil Procedure, “a complaint must contain sufficient factual

matter . . . to ‘state a claim to relief that is plausible on its face.’” Id. (quoting Twombly, 550

U.S. at 570). Facial plausibility is established “when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. In considering whether this facial plausibility standard is met, a Court must

construe the complaint in the light most favorable to the non-moving party, accept all factual

allegations as true, and make reasonable inferences in favor of the non-moving party. Total

Benefits Planning Agency, Inc. v. Anthem Blue Cross & Blue Shield, 552 F.3d 430, 434 (6th Cir.

2008) (citations omitted). The Court is not required, however, to accept as true mere legal

conclusions unsupported by factual allegations. Iqbal, 556 U.S. at 678 (citing Twombly, 550

U.S. at 555). In addition, the Court holds pro se complaints “‘to less stringent standards than

formal pleadings drafted by lawyers.’” Garrett v. Belmont Cnty. Sheriff’s Dep’t, No. 08-3978,

2010 WL 1252923, at *2 (6th Cir. Apr. 1, 2010) (quoting Haines v. Kerner, 404 U.S. 519, 520

(1972).

                                                  III.

          Because Plaintiff has failed to sufficiently allege that Defendants acted with deliberate

indifference towards his serious medical needs, it is RECOMMENDED that the Court

DISMISS Plaintiff’s Eighth Amendment medical indifference claims pursuant to § 1915(e)(2).

          It is well established that “[t]he Eighth Amendment forbids prison officials from

unnecessarily and wantonly inflicting pain on an inmate by acting with deliberate indifference

toward [his] serious medical needs.” Jones v. Muskegon Cty., 625 F.3d 935, 941 (6th Cir. 2010)
                                                   6
(internal quotations omitted). A claim for deliberate indifference “has both objective and

subjective components.” Alspaugh v. McConnell, 643 F.3d 162, 169 (6th Cir. 2011). The

United States Court of Appeals for the Sixth Circuit has explained:

       The objective component mandates a sufficiently serious medical need.
       [Blackmore v. Kalamazoo Cty., 390 F.3d 890, 895 (6th Cir. 2004).] The
       subjective component regards prison officials’ state of mind. Id. Deliberate
       indifference “entails something more than mere negligence, but can be satisfied
       by something less than acts or omissions for the very purpose of causing harm or
       with knowledge that harm will result.” Id. at 895–96 (internal quotation marks
       and citations omitted). The prison official must “be aware of facts from which the
       inference could be drawn that a substantial risk of serious harm exists, and he
       must also draw the inference.” Id. at 896 (internal quotation marks and citation
       omitted).

Barnett v. Luttrell, 414 F. App’x 784, 787–88 (6th Cir. 2011); see also Jones, 625 F.3d at 941

(“[T]he prison official must have acted with a state of mind similar to recklessness. Thus, to

prove the required level of culpability, a plaintiff must show that the official: (1) subjectively

knew of a risk to the inmate’s health, (2) drew the inference that a substantial risk of harm to the

inmate existed, and (3) consciously disregarded that risk.” (citations omitted)).

       The Sixth Circuit has also noted that in the context of deliberate indifference claims:

       “[W]e distinguish between cases where the complaint alleges a complete denial of
       medical care and those cases where the claim is that a prisoner received
       inadequate medical treatment.” Westlake v. Lucas, 537 F.2d 857, 860 n.5 (6th
       Cir. 1976). Where a prisoner alleges only that the medical care he received was
       inadequate, “federal courts are generally reluctant to second guess medical
       judgments.” Id. However, it is possible for medical treatment to be “so woefully
       inadequate as to amount to no treatment at all.” Id.

Alspaugh, 643 F.3d at 169. “[W]hen a prison doctor provides treatment, albeit carelessly or

inefficaciously, to a prisoner, he has not displayed a deliberate indifference to the prisoner’s

needs, but merely a degree of incompetence which does not rise to the level of a constitutional




                                                  7
violation.” Santiago v. Ringle, 734 F.3d 585, 591 (6th Cir. 2013) (quotation marks and citation

omitted).

       Applied here, nothing in Plaintiff’s Complaint reveals that the individuals who treated

him were aware of facts from which they could infer that Plaintiff faced a substantial risk of

serious harm and that they consciously disregarded that risk. On both days Plaintiff complained

that he was not feeling well, he was seen at the infirmary and underwent testing, including blood

pressure testing and an echocardiogram. The testing results on the second day prompted the

individuals treating Plaintiff to call for an ambulance, and he was subsequently taken to OSUMC

for emergency treatment and then to FMC to recover. In view of the medical treatment that

Plaintiff acknowledges he received, the undersigned cannot conclude that his treatment was so

“woefully inadequate as to amount to no treatment at all,” Alspaugh, 643 F.3d at 169 (quoting

Westlake, 537 F.2d at 860 n.5). Nor can the Undersigned conclude that Defendants were aware

of a risk to Plaintiff’s health that they consciously disregarded. Certainly, it is possible that the

individuals responsible for treating Plaintiff were negligent, but as set forth above,

“incompetence . . . does not rise to the level of a constitutional violation.” Santiago, 734 F.3d at

591.

       Plaintiff’s disagreement about whether his chronic care designation was properly

removed also fails to state a claim for medical indifference. Plaintiff’s Complaint contains no

allegations upon which the Court could rely to conclude that the individuals who were

responsible for deciding whether Plaintiff required a chronic care designation knew that without

such a designation, Plaintiff was at a substantial risk of serious harm. Indeed, Plaintiff has not

alleged any facts upon which the Court could rely to even conclude that such a designation

would have prevented the stroke Plaintiff suffered. Under these circumstances, Plaintiff’s
                                                   8
disagreement about his designation, which he advanced after suffering a stroke, fails to state a

claim for medical indifference. Cf. Owens v. Hutchinson, 79 F. App’x 159, 161 (6th Cir. 2003)

(“A patient’s disagreement with his physicians over the proper medical treatment alleges no

more than a medical malpractice claim, which is a tort actionable in state court, but is not

cognizable as a federal constitutional claim.”); Apanovitch v. Wilkinson, 32 F. App’x 704, 707

(6th Cir. 2002) (“[A] difference of opinion between [a prisoner] and the prison health care

providers and a dispute over the adequacy of [a prisoner’s] treatment . . . does not amount to an

Eighth Amendment claim.”).

       Finally, it is RECOMMENDED that the Court decline to exercise supplemental

jurisdiction under 28 U.S.C. § 1367(c)(3) over Plaintiff’s state-law claims and that the Court

DISMISS any such claim without prejudice to Plaintiff asserting such a claim in state court. See

Brooks v. Rothe, 577 F.3d 701, 709 (6th Cir. 2009) (“If the federal claims are dismissed before

trial, the state claims generally should be dismissed as well.” (internal quotations marks and

citation omitted)).

                                                IV.

       For the reasons set forth above, Plaintiff’s motion for leave to leave to proceed in forma

pauperis under 28 U.S.C. § 1915(a)(1) and (2) (ECF No. 1) is GRANTED. In addition, it is

RECOMMENDED that this action be DISMISSED for failure to state a claim pursuant to

pursuant to § 1915(e)(2) and that Plaintiff’s state-law claims be DISMISSED WITHOUT

PREJUDICE to re-filing in state court.

       The Clerk is DIRECTED to send a copy of this order to the Ohio Attorney General’s

Office, 150 E. Gay St., 16th Floor, Columbus, Ohio 43215.



                                                 9
                                PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those

specific proposed findings or recommendations to which objection is made, together with

supporting authority for the objection(s). A Judge of this Court shall make a de novo

determination of those portions of the Report or specified proposed findings or recommendations

to which objection is made. Upon proper objections, a Judge of this Court may accept, reject, or

modify, in whole or in part, the findings or recommendations made herein, may receive further

evidence or may recommit this matter to the Magistrate Judge with instructions. 28 U.S.C. §

636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       IT IS SO ORDERED.


                                                       /s/ Chelsey M. Vascura __________
                                                       CHELSEY M. VASCURA
                                                       UNITED STATES MAGISTRATE JUDGE




                                                  10
